CHIASSON, Judge.
The Parish of East Baton Rouge, the Greater Baton Rouge Airport District, Bertrand Roussel, Director of Finance of the Parish of East Baton Rouge, and Francis J. Fitch, Treasurer of the Greater Baton Rouge Airport District, filed a petition for Writs of Prohibition, Certiorari, Mandamus and Review in this Court seeking to have this Court direct the Honorable Judge Luther F. Cole, Judge of the Nineteenth Judicial District Court, State of Louisiana, to reverse his ruling and judgment of April 26, 1976, making peremptory the Writ of Mandamus ordering Bertrand Roussel and Francis J. Fitch to pay the sum of $85,385.00 to defendants, Mrs. Florence H. Hays, Edward Chase Hobgood, John Pugh Hobgood and Bill Arp Hobgood, in part payment of a judgment previously rendered in the amount of $198,753.00 in an expropriation suit.
Before considering the merits of the application, we note that petitioners have a right to a suspensive appeal. CCP Article 2123. Rosteet v. City of Lake Charles, La.App., 215 So.2d 668.
The supervisory jurisdiction of the Appellate Courts may not be invoked except in those cases where irreparable injury will otherwise result, or appeal affords an inadequate remedy. No such showing has been made in this case.
We, therefore, hold that petitioners have an adequate remedy by suspensive appeal. For these reasons, the Writs previously issued by this Court are recalled and vacated. All costs pertaining to this application, to the extent permitted by law, are assessed against relators. All other costs are to await a final determination on the merits.
WRITS RECALLED AND VACATED.